DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP 2.0 Request filed on June 17, 2022.
Claims 2-13 are pending.
Claims 2, 6, and 10-12 have been amended.
Claims 1 and 14 have been canceled.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic et al. (US 7,424,327) in view of Malaspina et al. (US 2018/0359144) and in further view of Miyake et al. (US 2019/0278588).

With respect to Claim 5, Grgic et al. disclose:
the head station on which a first firmware is stored in a nonvolatile memory (an industrial control system includes a central controller having a memory (nonvolatile memory) containing programmable data (first firmware), Column 4, lines 13-19)
verifying, using [a] compatibility verification routine executed on the [head station], as to whether a second firmware is compatible with the head station; (the industrial controller (head station) requests identity information (verification routine) from each of a plurality of modules in the industrial control system and compare the identity information to stored identify information (compatibility), Column 4, lines 34-43)
and replacing the first firmware on the head station by the second firmware if the verification has a result that the second firmware is compatible with the head station. (based on the result of the comparison (compatibility), storing the appropriate reconfiguration package or firmware kit  (second firmware) on the industrial controller, Columns 5 and 7, lines 44-47 and lines 40-53 respectively)
Grgic et al. do not disclose:
transferring a compatibility verification routine stored on the head station from the head station to a computer connected to the head station; 
verifying, using the verification routine executed on the computer, as to whether a second firmware is compatible with the head station; 
wherein the replacement of the first firmware on the head station by the second firmware includes a replacement of the compatibility verification routine.
However, Malaspina et al. disclose:
transferring a compatibility verification routine stored on the head station from the head station to a computer connected to the head station; (receiving and processing a configuration template (compatibility verification routine) from a device (head station) to an update server (computer), Paragraphs 64-66)
verifying, using the verification routine executed on the computer, as to whether a second firmware is compatible with the head station; (the update server uses the configuration template and a list of available firmware updates to determine product compatibility/required update files (second firmware is compatible), Paragraphs 64-66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malaspina et al. into the teaching of Grgic et al. to include transferring a compatibility verification routine stored on the head station from the head station to a computer connected to the head station and verifying, using the verification routine executed on the computer, as to whether a second firmware is compatible with the head station in order to have a central location where compatibility version is performed and to minimize the resource usage on a head station.
Grgic et al. and Malaspina et al. do not disclose:
wherein the replacement of the first firmware on the head station by the second firmware includes a replacement of the compatibility verification routine.
However, Miyake et al. disclose:
wherein the replacement of the first firmware on the head station by the second firmware includes a replacement of the compatibility verification routine. (a compatibility table (compatibility verification routine) is updated as the software stored in the software storing unit is updated (replacement of the first firmware by a second firmware), Paragraph 35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyake et al. into the teaching of Grgic et al. and Malaspina et al. to include wherein the replacement of the first firmware on the head station by the second firmware includes a replacement of the compatibility verification routine in order to maintain/keep up-to-date what the current versions of various software is installed on a system for compatibility checking purposes.

With respect to Claim 2, all the limitations of Claim 5 have been addressed above; and Grgic et al. further disclose:
	wherein the modular node has one or more input/output modules (I/O modules) stacked on the head station, and/or is implemented as a field bus node. (see Figures 1 and 4; industrial control system that includes an industrial controller in communication with a plurality of I/O modules through a backplane)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Grgic et al. further disclose:
	further comprising:
verifying using the compatibility verification routine executed on the computer as to whether the second firmware is compatible with all of the one or more l/O modules stacked on the head station; (comparing the identify information of each of the modules (all I/O modules) to the stored identity information (verification routine), Column 4, lines 31-43)
and if a result of the verification is that the second firmware is not compatible with all of the one or more /O modules stacked on the head station, outputting a warning on the computer. (if the identity information of a module in the industrial control system does not match (not compatible), then automatically send a reconfiguration package to the module (outputting warning), Column 4, lines 31-43; see Applicant’s specification Paragraph 6, if incompatibility is determined, the head station refuses to perform the update and returns an appropriate error message (warning))

With respect to Claim 4, all the limitations of Claim 2 have been addressed above; and Grgic et al. further disclose:
wherein the modular node links field devices connected to the one or more I/O modules to a field bus via a local bus controlled by the head station. (see Figures 1 and 4; industrial control system includes one or more network controls such as FieldBus controllers that allow communication over one or more communication lines between the industrial controller and I/O modules and/or additional devices, Column 1, lines 29-48) 

With respect to Claim 10, all the limitations of Claim 5 have been addressed above; and Grgic et al. and Miyake et al. do not disclose:
wherein the compatibility verification routine is executed in a browser of the computer.
However, Malaspina et al. disclose:
wherein the compatibility verification routine is executed in a browser of the computer. (through a web interface (browser), selections can be made to determine required firmware update files from product compatibility (compatibility verification routine) which is used to generate the configuration templates, Paragraphs 68-69)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Malaspina et al. into the teaching of Grgic et al. and Miyake et al. to include wherein the compatibility verification routine is executed in a browser of the computer for reasons of design choice or to give a user greater control over the verification routine by allowing them to make selections through a browser.

Claim 12 is a system/apparatus claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grgic et al. (US 7,424,327) in view of Malaspina et al. (US 2018/0359144) in view of Miyake et al. (US 2019/0278588) and in further view of Haeuser (US 2016/0371442).

With respect to Claim 6, all the limitations of Claim 5 have been addressed above; and Grgic et al., Malaspina et al. and Miyake et al. further disclose:
further comprising:
a request by the compatibility verification routine executed on the computer for first data from the head station; (Grgic et al., a computer program (verification routine) is executed to retrieve (request) stored identify information (first data) on the industrial controller, Column 4, lines 31-43)
 and comparing the first data with second data with regard to the second firmware, (Grgic et al., comparing the identity information of each of the modules to the stored identity information, Column 4, lines 31-43)
Grgic et al., Malaspina et al. and Miyake et al. do not disclose:
first data from which a hardware version of the head station is derived
wherein the second data specify what hardware version the second firmware is compatible with.
However, Haeuser discloses:
first data from which a hardware version of the head station is derived (compatibility checking includes a component identifier (first data) that comprises at least one of a part number of the component, a serial number, a version number of the component, etc.., Claim 5)
wherein the second data specify what hardware version the second firmware is compatible with. (compatibility checking includes a component identifier (second data) that comprises at least one of a part number of the component, a serial number, a version number of the component, etc.., Claim 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haeuser into the teaching of Grgic et al., Malaspina et al. and Miyake et al. to include first and second data that specify hardware versions in order to check for compatibility between components. 

With respect to Claim 13, all the limitations of Claim 6 have been addressed above; and Grgic et al., Malaspina et al. and Miyake et al. do not disclose:
wherein the first data is a serial number of the hardware version of the head station.
However, Haeuser discloses:
wherein the first data is a serial number of the hardware version of the head station. (compatibility checking includes a component identifier (first data) that comprises at least one of a part number of the component, a serial number, a version number of the component, etc.., Claim 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haeuser into the teaching of Grgic et al., Malaspina et al. and Miyake et al. to include wherein the first data is a serial number of the hardware version of the head station in order to help identify/differentiate the different hardware versions from each other.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grgic et al. (US 7,424,327) in view of Malaspina et al. (US 2018/0359144) in view of Miyake et al. (US 2019/0278588) and in further view of Bliss et al. (US 2016/0132538).

With respect to Claim 11, all the limitations of Claim 10 have been addressed above; and Grgic et al., Malaspina et al. and Miyake et al. do not disclose:
wherein the compatibility verification routine is written in HTML or JavaScript.
However, Bliss et al. disclose:
wherein the compatibility verification routine is written in HTML or JavaScript. (collecting configuration information encoded in a configuration file which can be an application file (e.g. an HMI application or HTML page), Paragraph 82)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bliss et al. into the teaching of Grgic et al., Malaspina et al. and Miyake et al. to include wherein the compatibility verification routine is written in HTML or JavaScript for reasons of design choice or to take advantage of the benefits of HTML and/or JavaScript such as being supported by all browsers, lightweight or ease of integration with other programming languages.

Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “transferring a compatibility verification routine stored on the head station from the head station on which a first firmware is stored in a nonvolatile memory, to a computer connected to the head station; verifying, using the compatibility verification routine executed on the computer, as to whether a second firmware is compatible with the head station; replacing the first firmware on the head station by the second firmware if the verification has a result that the second firmware is compatible with the head station; requesting, by the compatibility verification routine executed on the computer, for first data from the head station from which a hardware version of the head station is derived; comparing the first data with second data with regard to the second firmware, wherein the second data specifies what hardware version the second firmware is compatible with; executing a request by the compatibility verification routine on the computer for third data from the head station to determine an updating program stored on the head station; and comparing the third data with fourth data, wherein the fourth data specifies what firmware can be installed by the updating program stored on the head station" as recited in the independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 6 and 7, filed June 17, 2022, with respect to the rejection(s) of claim(s) 1-4, 6, 10 and 12-13 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Miyake et al. (US 2019/0278588). It is the Examiner’s position that the prior art discloses updating a “compatibility verification routine” when the firmware is updated as claimed in independent claims 5 and 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
June 28, 2022
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191